Case 18-41030-pwb   Doc 25   Filed 10/03/18 Entered 10/03/18 13:50:10   Desc
                                  Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

     IN RE: DEBORAH JEAN HOBLEY,           {   CHAPTER 13
                                           {
                                           {
             DEBTOR(S)                     {   CASE NO. R18-41030-PWB
                                           {
                                           {   JUDGE BONAPFEL


                    SUPPLEMENTAL OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The amended Chapter 13 plan filed September 20, 2018
     fails to indicate the proposed change(s) to Section(s) 8.1 at
     the top right of the form, possibly rendering those changes
     ineffective. General Order No. 21-2017.

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.




                                           _________/s/______________
                                           Brandi L. Kirkland, Attorney
                                           for Chapter 13 Trustee
                                           GA Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 18-41030-pwb   Doc 25   Filed 10/03/18 Entered 10/03/18 13:50:10   Desc
                                  Page 2 of 2

     R18-41030-PWB
                             CERTIFICATE OF SERVICE

           This is to certify that I have this day served

     DEBTOR(S):

     DEBORAH JEAN HOBLEY
     35 SADDLE FIELD CIRCLE
     CARTERVILLE, GA 30121

     ATTORNEY FOR DEBTOR(S):

     SLIPAKOFF & SLOMKA, PC
     OVERLOOK III - SUITE 1700
     2859 PACES FERRY RD, SE
     ATLANTA, GA 30339

     in the foregoing matter with a copy of this pleading by
     depositing in the United States Mail a copy of same in a
     properly addressed envelope with adequate postage thereon.

     This 3rd day of October 2018




                   /s/
     Brandi L. Kirkland, Attorney
     for Chapter 13 Trustee
     GA Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
